Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s summary of the interview of 5 August 2021 is accurate.
Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments at pages 10-12 of the response filed 9 December 2021 regarding the closest prior art Dickinson and the claims as amended have been fully considered and found persuasive. The prior art of record in prosecution history of this application and parent application 15/258918 now U.S. Patent 10552531 does not disclose or make obvious the features of independent claims 21, 30, 39 as currently presented. Claims 21-40 are allowable as being obvious variations of claims 1-20 of parent U.S. Patent 10552531 for which a terminal disclaimer was filed on 8 February 2022 and accepted.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        9 February 2022